Citation Nr: 1827621	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  08-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to January 3, 2008.


REPRESENTATION

Veteran represented by:	Marcheta L. Gillam, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1959 to September 1961 and from December 1966 to December 1975.

In November 2013, the Board of Veterans' Appeals (Board) granted a 50 percent evaluation for posttraumatic stress disorder (PTSD) and added the issue of entitlement to a TDIU prior to January 3, 2008, pursuant to Rice v. Shinseki, 22 Vet App. 447 (2009).  The Board remanded the issue of entitlement to a TDIU to provide the Veteran with the required notice regarding the elements necessary to establish a TDIU.

In April 2017, the Board remanded the appeal to obtain opinions regarding the functional impairment caused by the Veteran's service-connected disabilities prior to January 3, 2008, and to refer the claim to the Director of Compensation Service for a determination as to whether TDIU on an extraschedular basis prior to January 3, 2008, is warranted.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to January 3, 2008.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU, on schedular and extraschedular bases, are met prior to January 3, 2008.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based upon the favorable outcome in this case, a discussion of VA's duties to notify and assist is not warranted at this time.

In November 2013, the Board granted a 50 percent evaluation for PTSD and added the issue of entitlement to a TDIU prior to January 3, 2008, pursuant to Rice, 22 Vet App. at 447.  The effective date for the 50 percent evaluation for the Veteran's PTSD was August 30, 1996.  The inquiry before the Board is whether the Veteran's service-connected disabilities rendered the Veteran unable to maintain substantially gainful employment from August 30, 1996, to January 3, 2008.

The Veteran has asserted that his disability prevents him from obtaining and maintaining substantially gainful employment.  VA will grant a TDIU when the evidence shows that a veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the current case, the record reflects that the Veteran completed high school, but did not complete any college or vocational training programs.  He reported having worked as a janitor in 1975.  He had worked odd jobs during the 1990s.  From August 30, 1996, to February 14, 1998, the Veteran was service-connected for PTSD, rated as 50 percent disabling, and residuals of fracture of the second phalanx of the right foot, rated as zero percent disabling.  From February 15, 1998, to May 31, 1998, the Veteran was service-connected for PTSD, rated as 50 percent disabling, residuals of fracture of the second phalanx of the right foot, rated as zero percent disabling, and coronary artery disease, rated as 100 percent disabling.  The Veteran's disability rating for coronary artery disease was reduced to 60 percent, effective June 1, 1998, and to 10 percent, effective August 17, 2007.  Therefore, his service-connected disabilities meet the percentage standards for consideration of TDIU rating under 38 C.F.R. § 4.16(a) for a portion of the appeal period.  The schedular requirements for TDIU are not met prior to February 15, 1998, and from August 17, 2007, to January 2, 2008.

Where these percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  

With regard to the Veteran's PTSD, one factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  For the appeal period, the Veteran's PTSD was evaluated using the DSM-IV criteria.  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran was afforded a VA PTSD examination in March 1997.  At the examination, the Veteran was cooperative, but nervous and restless.  He spoke in a rapid manner, but was understandable.  There was no suicidal or homicidal ideation, and his insight and judgment were fair.  The VA examiner commented that although the Veteran was unable to work mostly because of physical problems, he had substantial mental health symptoms.  The VA examiner assigned a GAF score of between 50 and 55.

In October 2003, the Veteran was afforded a VA PTSD examination.  The VA examiner stated that there were no active anti-anxiety medications indicated in the Veteran's treatment records.  The Veteran was casually dressed and pleasant throughout the interview.  He had a history of suicidal and homicidal ideations, but denied current suicidal and homicidal ideation.  The Veteran was able to maintain his activities of daily living and was oriented to person, place, and time.  He was unable to recall two out of three items during the recall testing.  The Veteran endorsed feelings of disgust, frustration, and sleep disturbances.  He had difficulty with concentration and short term recall.  The VA examiner assigned a GAF score of 75.

The Veteran underwent a VA mental health assessment in March 2004.  He endorsed intrusive memories, chronic sleep problems, nocturia, nightmares, and irritability.  The Veteran indicated that he felt distant from people and denied suicidal ideation and homicidal ideation, but explained he could kill someone if they threatened him without remorse.  He stayed inside most of the day and visited a lady friend that lived in his building.  The Veteran explained that he had a nasty anger and get mad at himself for losing control.  Recently, he got in an argument with a friend and threw the ashtray to the floor.  He checked the locks on his doors and windows multiple times throughout the day.

The Veteran's 2004 and 2006 VA treatment records indicate GAF scores ranging from 47 to 50.

The Veteran was afforded a VA PTSD examination in February 2007.  The Veteran's social life was comprised of his 15 year relationship with his girlfriend and his participation in a VA PTSD group.  The Veteran denied having any hobbies and watched television.  He bathed twice a week.  At the examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was slow and he was cooperative and friendly.  His affect was appropriate and his mood was dysphoric.  The Veteran's PSTD symptoms included exposure to traumatic event that provoked feelings of intense fear or horror; recurrent distressing dreams of the event; diminished interest in significant activities; social withdrawal; and concentration deficits.  He was lasted employed 12 years prior to the examination.  His job ended when his employer closed.  The Veteran believed that his physical deficits restricted his ability to work.  He did not contend that his unemployment was due to his mental disorders.  The Veteran assigned a GAF score of 60.

An August 2007 VA mental health treatment note indicates that the Veteran had suicidal ideation the month before his assessment.  He had general paranoia, but did not have hallucinations.  His speech was normal in rate and tone.  His insight and judgment were fair.  The Veteran reported a history of depression and anxiety for years.  He had panic attacks, which could last up to 10 minutes with shaking.  He did not have severe mood swings.  His concentration varied.  His short term memory was poor.  His long term memory was fair to good.  His appetite was fair and his sleeping was poor.

In October 2017, VA obtained an opinion regarding the functional impact caused by the Veteran's PTSD prior to January 3, 2008.  The VA examiner reported that the Veteran had last worked as a janitor in the 1990s.  May 2004 VA treatment records described on-going problems with irritability and anger with periods of "losing control" and arguing with others.  The Veteran's interpersonal relatedness was impacted by:  irritability and outbursts of anger; flashbacks; apathy and anhedonia; restricted range of affect; panic attacks; feelings of worthlessness; and, mistrust of others.  These symptoms caused moderate impairment on the Veteran's ability to work cooperatively and effectively with co-workers and supervisors.  They had a severe effect on his ability to work cooperatively and effectively with the public.  The Veteran's attention, concentration, and memory were impaired by the following symptoms:  difficulty concentrating; recurrent and distressing recollections of traumatic events; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; flashbacks; avoidance of thoughts or feelings associated with traumatic events; and, hypervigilance.  These symptoms moderately impaired the Veteran's ability to retain instructions.  The Veteran's ability to communicate effectively was mildly impaired and his ability to solve technical or mechanical problems was severely impaired.  Lastly, the Veteran's motivation and drive were impaired by apathy and anhedonia, flashbacks, panic attacks, and, fatigue.  These symptoms moderately impaired the Veteran's task persistence and pace.  His abilities to arrive at work on time and work a regular schedule were mildly impaired. 

VA obtained an opinion regarding the functional impairment caused by the Veteran's foot disability and coronary artery disease prior to January 3, 2008, in October 2017.  The Veteran reported that he graduated from high school in 1959 and had no higher learning, vocational training, or college.  He worked at the time recorder after leaving service and re-enlisted after the time recorder went out of business.  He indicated that he had not worked since he left service in 1975.  The VA examiner found that there was nothing in the record to support a finding that the Veteran's service-connected right foot disability caused functional limitation prior to January 3, 2008.  The VA examiner found that the Veteran's coronary artery disease did not cause any functional limitations from February 1998 to January 2008.  The Veteran's estimated METs level was confused by his other comorbid medical conditions, including a history of tobacco abuse, chronic obstructive pulmonary disease, and PTSD.  The VA examiner concluded that the Veteran' ejection fraction was a better indicator of his cardiac status.  His ejection fraction was normal.

In February 2018, the Director of Compensation Service found that a TDIU was not warranted on an extraschedular basis prior to January 3, 2008.  She found that the medical evidence indicated that the Veteran's PTSD was mild and that the Veteran stopped working in 1985 as a result of his heart, back, and pancreatitis.  The director highlighted that there were several non-service-connected disabilities that had been identified but not differentiated from the service-connected disabilities.  She concluded that since "no service-connected disabilities are identified individually or collectively, as the sole reason for the Veteran's unemployability" TDIU on an extraschedular basis prior to January 3, 2008, was not warranted.

The weight of the evidence demonstrates that the Veteran's PTSD was productive of serious impairment.  The majority of his GAF scores for the appeal period were 50 or below.  The October 2017 VA examiner found that the functional impairment caused by the Veteran's PTSD was severe as it related to his ability to deal with the public and solve technical or mechanical problems.  He was also moderately impaired with regard to working with supervisors, coworkers, following directions, and persistent work drive.  The May 1997 VA examiner noted substantial mental health problems.  Although the October 2003 VA examiner assigned a GAF score of 75, he highlighted the Veteran's short term recall deficits.  A March 2003 VA treatment notes that the Veteran lost control of his temper and threw an ashtray while having a disagreement with a friend.  The February 2007 VA examiner assigned a GAF score of 60 and noted that the Veteran was limited socially to interactions with his girlfriend and PTSD group.  An August 2007 VA treatment note indicated recent suicidal ideation, poor memory, depression, varied concentration, and panic attacks.  The Veteran's 2004 and 2006 VA treatment records indicate GAF scores ranging from 47 to 50.

The Board finds that the Veteran's PTSD rendered him unable to secure and maintain gainful employment prior to January 3, 2008.  The Veteran's VA treatment records reflect serious impairment and this is confirmed by the October 2017 opinion.  While the Veteran's October 2003 and February 2007 VA examinations suggest moderate impairment, they do not reconcile these findings with the serious impairment reflected in the treatment records.  Furthermore, the May 1997 VA examiner noted substantial mental health problems.

Based upon the forgoing, the Veteran's claim for a TDIU is granted from August 30, 1996, to January 3, 2008, with the exception of the period of February 15, 1998, to May 31, 1998 (when the Veteran was assigned a 100 percent schedular rating).

Regarding the February 15, 1998, to May 31, 1998, appeal period, the Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. 
§ 3.350(i).  Here, however, the SMC requirements are not met from February 15, 1998, to May 31, 1998, as the Veteran did not have a separate service-connected disability or disabilities ratable at 60 percent during this appeal period.  The evidence also does not establish that the Veteran was permanently housebound by reason of his service-connected disabilities from February 15, 1998, to May 31, 1998.  Accordingly, no additional SMC benefits are warranted.  Id.


	
ORDER

Entitlement to a TDIU prior to January 3, 2008, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


